Case: 13-12949    Date Filed: 11/13/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12949
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:04-cr-00017-RS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

MIKEL STEPHEN CARROLL,

                                                          Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 13, 2013)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-12949         Date Filed: 11/13/2013        Page: 2 of 4


       Mikel Carroll appeals a special condition of his supervised release, imposed

upon his sentencing and revocation of a previous term of supervised release, 18

U.S.C. § 3583(e). Carroll contends the special condition of supervised release—

requiring him to undergo a mental health evaluation with a view toward sex

offenses and complete any recommended mental health or sex offender treatment

program—is an improper delegation of judicial authority in violation of Article III

of the United States Constitution.1

       Normally, we review the terms of a supervised release for abuse of

discretion and review constitutional issues de novo. United States v. Nash, 438
F.3d 1302, 1304 (11th Cir. 2006). To preserve an issue for appeal, however, an

appellant “must raise an objection that is sufficient to apprise the trial court and the

opposing party of the particular grounds upon which appellate relief will later be

sought.” United States v. Straub, 508 F.3d 1003, 1011 (11th Cir. 2007). Because

Carroll objected to the special condition of his supervised release on statutory and

reasonableness grounds only, he did not adequately preserve the constitutional

issue for appeal.

       Where an issue is not preserved below, we review for plain error. See Nash,
438 F.3d at 1304. To satisfy the plain-error standard, we must find that (1) the
       1
         Carroll also argues the special condition was unreasonable because it “appears to
require a second evaluation at Carroll’s own expense.” Carroll cites no authority for this
assertion, and the district court did not abuse its discretion by attaching this special condition to
Carroll’s supervised release.

                                                  2
               Case: 13-12949     Date Filed: 11/13/2013    Page: 3 of 4


district court committed error, (2) the error was plain or obvious, and (3) the error

affects substantial rights. United States v. Olano, 113 S. Ct. 1770, 1776 (1993).

An error is not plain “unless the error is clear under current law.” Id. at 1777.

      “To determine if a court improperly delegated the judicial authority of

sentencing, we have drawn a distinction between the delegation to a probation

officer of ‘a ministerial act or support service’ and ‘the ultimate responsibility’ of

imposing the sentence. Nash, 438 F.3d at 1304-05. Article III courts may not

delegate the ultimate responsibility of judicial functions to probation officers, but

courts may delegate the ministerial function of how, when, and where the

defendant must participate. Id. at 1306.

      The district court ordered that Carroll “shall” be evaluated for mental health

treatment with a view towards sex offenses and that he “shall” complete “any

recommended” mental health or sex offender treatment program. Like in Nash,

although the condition states that Carroll “shall” participate in a mental health or

sex offender treatment program, this order is subject to the conditional phrase that

the program be “any recommended” one. See Nash, 438 F.3d at 1306. Unlike in

Nash, however, the effect of this conditional phrase is a matter of interpretation,

especially because it makes no specific mention of the probation officer. This

condition can be read to leave no discretion to the probation officer: Carroll shall

complete whatever mental health or sex offender treatment program is


                                           3
              Case: 13-12949     Date Filed: 11/13/2013   Page: 4 of 4


recommended by his mental health evaluation. Given this interpretation of the

language, it is not “plain” or “obvious” under current law that Carroll’s special

condition of supervised release improperly delegates judicial authority.

Accordingly, we affirm.

      AFFIRMED.




                                          4